Case 17-31559        Doc 40     Filed 11/01/18     Entered 11/01/18 14:50:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31559
         Darren P Taylor
         Susana A Taylor
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/20/2017.

         2) The plan was confirmed on 12/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/19/2018.

         5) The case was dismissed on 08/17/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,052.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31559        Doc 40      Filed 11/01/18    Entered 11/01/18 14:50:50                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $2,958.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $2,958.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,723.73
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $168.60
     Other                                                                  $250.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,142.33

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCESS CREDIT MANAGEMENT INC Unsecured            171.00        171.52           171.52           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F Secured              0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP                Unsecured      1,844.00       1,844.54         1,844.54           0.00       0.00
 BENTON COUNTY TAX COLLECTOR Priority              240.00        237.02           237.02           0.00       0.00
 CALIFORNIA DEPT OF CHILD SUPPOR Priority            0.00           NA               NA            0.00       0.00
 CLARE TAYLOR                    Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority          895.40        895.40           895.40           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          92.73            92.73           0.00       0.00
 LAKELAND REGIONAL HEALTH        Unsecured      5,000.00     69,786.00        69,786.00            0.00       0.00
 LVNV FUNDING                    Unsecured      9,123.00       9,123.60         9,123.60           0.00       0.00
 LVNV FUNDING                    Unsecured      2,326.00       1,616.24         1,616.24           0.00       0.00
 LVNV FUNDING                    Unsecured           0.00        710.11           710.11           0.00       0.00
 MERRICK BANK                    Unsecured            NA       1,991.79         1,991.79           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      8,138.00       8,193.71         8,193.71           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         915.00        915.82           915.82           0.00       0.00
 QUANTUM3 GROUP                  Unsecured      6,175.00         557.06           557.06           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA       1,550.33         1,550.33           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         905.65           905.65           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         737.06           737.06           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         876.17           876.17           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA       1,350.00         1,350.00           0.00       0.00
 TROJAN PROFESSIONAL SE/RICK J N Unsecured         215.00           NA               NA            0.00       0.00
 LA CURACAO                      Unsecured          66.00           NA               NA            0.00       0.00
 METRO REPUBL                    Unsecured      5,102.00            NA               NA            0.00       0.00
 REPUBLIC BANK & TRUST COMPANY Unsecured        1,700.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31559       Doc 40      Filed 11/01/18    Entered 11/01/18 14:50:50                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
 COMENITY BANK/VICTORIAS SECRE Unsecured       1,592.00              NA           NA             0.00        0.00
 CONTINENTAL CREDIT CTR/ARKANS Unsecured          605.00             NA           NA             0.00        0.00
 CARDWORKS/CW NEXUS             Unsecured      2,038.00              NA           NA             0.00        0.00
 CB IMPERIAL                    Unsecured         853.00             NA           NA             0.00        0.00
 DESIGNATED RECEIVABLE SOLUTIO Unsecured          143.00             NA           NA             0.00        0.00
 ATT UVERSE/DIVERSIFIED CONSULT Unsecured          61.00             NA           NA             0.00        0.00
 EDWARD OUTPATIENT CENTER       Unsecured         600.00             NA           NA             0.00        0.00
 FRIDAY ELDREDGE & CLARK LLP    Unsecured      9,000.00              NA           NA             0.00        0.00
 H P SEARS CO INC/WESTERN DENTA Unsecured      1,016.00              NA           NA             0.00        0.00
 J&L TEAMWORKSEMANUEL MEDICA Unsecured            499.00             NA           NA             0.00        0.00
 ACTION REVENUE RECOVER/PINNAC Unsecured          280.00             NA           NA             0.00        0.00
 BERLIN WHEELER/COX COMMUNICA Unsecured           439.00             NA           NA             0.00        0.00
 SOUTHERN CALIFORNIA EDISON     Unsecured         324.00          323.98       323.98            0.00        0.00
 TD BANK USA NA                 Unsecured      1,140.00         1,140.97     1,140.97            0.00        0.00
 VENTURA COUNTY CU              Unsecured      5,132.00         5,145.63     5,145.63            0.00        0.00
 VENTURA COUNTY CU              Secured        3,677.00         3,677.00     3,677.00         783.70       31.97
 VERIZON                        Unsecured            NA           327.05       327.05            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                             $3,677.00            $783.70                 $31.97
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $3,677.00            $783.70                 $31.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                 $1,132.42                 $0.00               $0.00
 TOTAL PRIORITY:                                           $1,132.42                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                          $107,359.96                    $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31559        Doc 40      Filed 11/01/18     Entered 11/01/18 14:50:50            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $2,142.33
         Disbursements to Creditors                               $815.67

 TOTAL DISBURSEMENTS :                                                                       $2,958.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
